El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
 No fue hasta el momento en que se celebraba el juicio del caso de portar armas que el acusado suscitó la cuestión de que habían transcurrido más de • sesenta días entre la fecha en que se radicó la acusación y la del supuesto *105arresto. La corte de distrito declaró sin lugar la moción de archivo y sobreseimiento. El fiscal de distrito sostuvo que la moción de archivo era demasiado tardía al ser presentada el día del juicio, y estamos de acuerdo. Véase Pueblo v. Ortiz, 46 D.P.R. 1. Naturalmente, existe un número de de-fensas contra tal moción, que el fiscal de distrito pudo tal vez presentar, y cuando el acusado permite que la corte señale el caso, cite los testigos y tome quizá otras medidas, él re-nuncia a cualquier derecho que pudiera haber tenido a que se sobreseyera el caso.
También sucedió que el acusado había dado varios pasos después de haber expirado el período de sesenta días, que demostrarían o tenderían a demostrar una renuncia, como por ejemplo, al leérsele la acusación, hizo la alegación de inocente.
Estas consideraciones resuelven el primer señalamiento de error.
El segundo señalamiento lee así:
“La corte cometió manifiesto error al dictar sentencia en contra del acusado en ausencia de prueba bastante para sostener las ale-gaciones de la acusación.”
En apelación el acusado da énfasis a que no se demostró que en realidad portaba un arma. Hubo fuerte prueba ten-dente a demostrar que el acusado hizo un disparo y ésta era evidencia circunstancial que tendía a probar que poseía una pistola o revólver; cuál, carece de importancia. Uno de los testigos declaró haber visto el cañón de un arma y otra testigo no solamente oyó los disparos, sino que declaró que vió el arma.

La sentencia apelada debe ser confirmada.

Los Jueces Asociados Señores Córdova Dávila y Tra-vieso no intervinieron.